Citation Nr: 1044980	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-20 220	)	DATE
	)
	)


THE ISSUE

Whether an October 2005 Board of Veterans' Appeals (Board) 
decision, that denied entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for a right ankle disorder as 
the result of treatment by the Department of Veterans Affairs 
from October 1996 to October 1997, should be revised or reversed 
on the grounds of clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1965 to January 1967.

This matter is before the Board as an original action on the 
November 2005 motion of the Veteran in which he alleged CUE in an 
October 2005 Board decision.


FINDING OF FACT

In October 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran, through 
his authorized representative, that a withdrawal of his CUE 
motion is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran through 
his authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

Here, in October 2010, the Veteran, through his authorized 
representative, recognizing that in a May 1, 2008, memorandum 
decision, the United States Court of Appeals for Veterans Claims 
had affirmed the Board's October 2005 decision, withdrew his CUE 
motion.  See Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. 
Cir. 2003); 38 C.F.R. §§ 20.1400(b)(1) (2010).  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



